Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 1 of 29 PageID #: 1145




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

   LEO PHARMA A/S and LEO PHARMA                )
   INC.,                                        )
                                                )
                       Plaintiffs,              )
                                                ) C.A. No. 20-1359 (CFC)
                v.                              )
                                                )
   GLENMARK PHARMACEUTICALS                     )
   LTD.,                                        )
                                                )
                       Defendant.               )

                     JOINT CLAIM CONSTRUCTION CHART

        Plaintiffs LEO Pharma A/S and LEO Pharma, Inc. and Defendant Glenmark

  Pharmaceuticals Ltd. hereby submit this Joint Claim Construction Chart in

  accordance with the Scheduling Order. (D.I. 21, ¶ 15).

        This Joint Claim Construction Chart addresses the claim construction

  positions of the parties regarding United States Patent Nos. 10,617,698, 10,660,908,

  10,682,364, 10,688,108, and 10,716,799 (collectively, “the Patents-in-Suit”).

        Attached as Appendix A are tables identifying the agreed-upon constructions

  for certain terms as well as the claim terms in dispute. For each disputed term, the

  parties provide their respective proposed constructions and citations to the intrinsic

  evidence in support of their respective constructions.

        The parties’ citations to passages from a particular Patent-in-Suit’s written

  description are also intended to incorporate by reference the corresponding passages
Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 2 of 29 PageID #: 1146




  of the written descriptions of related patents. For example, a citation to any passage

  from the written description of the ’698 Patent incorporates by reference the

  corresponding passage of the ’908, ’364, ’108, or ’799 Patents. Cited passages are

  intended to include all figures and tables referenced therein, whether or not

  referenced.

        The parties reserve the right to rely on additional intrinsic evidence to the

  extent it is necessary to provide additional context or to rebut arguments made by

  the other party during the claim construction briefing. The parties further reserve the

  right to rely on any intrinsic evidence identified by the other party. The parties also

  reserve their rights to rely on extrinsic evidence. The parties reserve the right to

  update and/or supplement their proposed claim constructions with the Markman

  briefing in this case.

        The parties intend to rely on the Patents-in-Suit, the claims of the Patents-in-

  Suit, the written descriptions of the Patents-in-Suit, the file histories of the Patents-

  in-Suit, and patents and applications to which the Patents-in-Suit claim priority,

  including any related patents or patent applications related to the Patents-in-Suit.

        The parties understand that the Court does not typically consider issues of

  indefiniteness at the claim construction stage. As set forth in Appendix A, Defendant

  reserves its right to advance indefiniteness arguments at the appropriate time.

        Copies of the patents relied upon by the parties are attached, as follows:



                                             2
Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 3 of 29 PageID #: 1147




        Exhibit                                Evidence
        Exhibit 1       United States Patent No. 10,617,698
        Exhibit 2       United States Patent No. 10,660,908
        Exhibit 3       United States Patent No. 10,682,364
        Exhibit 4       United States Patent No. 10,688,108
        Exhibit 5       United States Patent No. 10,716,799




                                        3
Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 4 of 29 PageID #: 1148




   MORRIS, NICHOLS,                          HEYMAN ENERIO
   ARSHT & TUNNELL LLP                       GATTUSO & HIRZEL LLP

   /s/ Brian P. Egan                         /s/ Dominick T. Gattuso
                                             _____________________________
   Jack B. Blumenfeld (#1014)                Dominick T. Gattuso (#3630)
   Brian P. Egan (#6227)                     300 Delaware Avenue, Suite 200
   1201 North Market Street                  Wilmington, DE 19801
   P.O. Box 1347                             dgattuso@hegh.law
   Wilmington, DE 19899
   (302) 658-9200                            OF COUNSEL:
   jblumenfeld@morrisnichols.com
   began@morrisnichols.com                   William A. Rakoczy
                                             Deanne M. Mazzochi
   OF COUNSEL:                               Rachel Pernic Waldron
                                             Matthew V. Anderson
   George F. Pappas                          Steven J. Birkos
   Jeffrey Lerner                            Cynthia H. Sun
   Chanson Chang                             Victoria N. Georgevich
   Alexander Trzeciak                        RAKOCZY MOLINO MAZZOCHI SIWIK LLP
   Emily Mondry                              6 West Hubbard Street, Suite 500
   COVINGTON & BURLING LLP                   Chicago, IL 60654
   One City Center                           (312) 527-2157
   850 Tenth Street NW
   Washington DC 20001-4956                  Attorneys for Defendant
   (202) 662-6000                            Glenmark Pharmaceuticals Ltd.

   Alexa Hansen
   COVINGTON & BURLING LLP
   Salesforce Tower
   415 Mission St Suite 5400
   San Francisco, CA 94105
   (415)-591-6000

   Attorneys for Plaintiffs LEO Pharma
   A/S and LEO Pharma, Inc.

   June 3, 2021



                                         4
                Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 5 of 29 PageID #: 1149




                                        APPENDIX A
                I. TERMS NEEDING CONSTRUCTION AND PROPOSED CONSTRUCTIONS1

                                                                                     Defendant’s (Glenmark’s)
                                 2         Plaintiffs’ (LEO’s) Proposed
         Term (Patent/Claims)                                                       Proposed Construction and
                                        Construction and Intrinsic Evidence3
                                                                                        Intrinsic Evidence
    “[a] pharmaceutically               Proposed Construction:                     Proposed Construction:
    acceptable propellant”
                                        “[a] propellant suitable for use in a  “dimethyl ether or a mixture of
    ’698 Patent, Claims 1, 3, 4, and    pharmaceutical composition”            dimethyl ether and one or more
       18–19                                                                   of a C3-5 alkane,
                                        Intrinsic Evidence:                    hydrofluoroalkane,
    ’908 Patent, Claims 1, 2, 8, 21,                                           hydrochloroalkane, fluoroalkane
       40–42, 49, 53, and 61–64         ’698 Patent: 2:48–4:10, 4:21–32, 8:36– or chlorofluoroalkane”
                                        42, 8:63–9:31, 10:1–17, 12:6–11,
    ’364 Patent, Claims 1, 3, 5, 11,    12:21–23, 13:10–14:21, 14:26–40,       Intrinsic Evidence:
       and 20–21                        15:22–37, 15:51–67, 16:22–31, 20:34–

1
  During the initial exchange of proposed claim terms, Glenmark disclosed a number of claim terms that it maintains
are indefinite. In in view of the parties’ understanding of the Court’s claim construction practice, the parties do not
intend to address the merits of any indefiniteness arguments as part of these claim construction proceedings.
Glenmark Further States: Glenmark reserves its rights to raise any and all indefiniteness arguments, including
those referenced in its May 7, 2021 Invalidity Contentions, at the appropriate time.
2
  The patents referenced herein should be understood to refer to U.S. Patent Nos. 10,617,698 (“the ’698 Patent”),
10,660,908 (“the ’908 Patent”), 10,682,364 (“the ’364 Patent”), 10,688,108 (“the ’108 Patent”), and 10,716,799 (“the
’799 Patent”).
3
  The specifications of the ’698 Patent, the ’908 Patent, the ’364 Patent, the ’108 Patent, and the ’799 Patent are
substantially the same, and for convenience Plaintiffs have therefore cited to the specification of the ’698 Patent as
illustrative. Each citation to the specification of the ’698 Patent should be understood to also include the citation to
the corresponding disclosure in the ’908 Patent, the ’364 Patent, the ’108 Patent, and the ’799 Patent.


                                                          A-1
            Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 6 of 29 PageID #: 1150




                                                                              Defendant’s (Glenmark’s)
                             2        Plaintiffs’ (LEO’s) Proposed
     Term (Patent/Claims)                                                    Proposed Construction and
                                   Construction and Intrinsic Evidence3
                                                                                  Intrinsic Evidence
                                   41, 20:50––60, Claims 1, 3, 4, 7–9, 17– Claims 1, 3-4, 18-19 of the
’108 Patent, Claims 1–3, 8–10,     22, Figure 1, Figure 2, Figure 6, Table ’698 patent; Claims 1-2, 8, 21,
   and 13–15                       a, Table b.                             39-42, 49, 53, 61-64 of the
                                                                           ’908 patent; Claims 1, 3, 5, 11,
’799 Patent, Claims 1, 2, 4, and   ’908 Patent: Claims 1, 2, 8–23, 34, 40– 20-21 of the ’364 patent;
   18–19                           42, 49, 52, 53, 58–65.                  Claims 1-3, 8-10, 13-15 of the
                                                                           ’108 patent; Claims 1-2, 4, 18-
                                   ’364 Patent: Claims 1, 3–11, 19–24.     19 of the ’799 patent.

                                   ’108 Patent: Claims 1–4, 6–16.          ’698 patent, including col. 3, ll.
                                                                           47-58; col. 3, l. 67 – col. 4, l. 8;
                                   ’799 Patent: Claims 1–9, 17–22.         col. 5, ll. 24-43; col. 7, ll. 10-
                                                                           12; col. 8, ll. 36-42; col. 8, l. 63
                                   ’640 Patent: Claim 1.                   – col. 9, l. -25; col. 9, ll. 29-31;
                                                                           col. 13, ll. 16-17, 27-48
                                   ’698 Patent File History: LEO-ENST-     (Example 1); col. 14, ll. 11-17;
                                   00000101–09 (Preliminary                col. 14, l. 24 – col. 17, l. 41
                                   Amendment).                             (Example 2); col. 17, ll. 46-47,
                                                                           col. 18, ll. 4-7 (Example 3);
                                   ’908 Patent File History: LEO-ENST-     col. 19, ll. 22-28 (Example 4);
                                   00000364–76 (Preliminary                col. 19, ll. 50-55, 65-67
                                   Amendment), LEO-ENST-00000556–          (Example 5); col. 20, ll. 57-59;
                                   90 (Third-Party Submission).            col. 22, ll. 1-40 (Example 7);
                                                                           Figs. 1a, 1b, 2a, 2b, 3, 4.



                                                   A-2
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 7 of 29 PageID #: 1151




                                                                        Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                   Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                             Intrinsic Evidence
                           ’364 Patent File History: LEO-ENST-       ’908 patent, including col. 3, ll.
                           00000929–37 (Preliminary                  47-58; col. 3, l. 67 – col. 4, l. 8;
                           Amendment), LEO-ENST-00001111–            col. 5, ll. 24-43; col. 7, ll. 10-
                           31 (Third-Party Submission), LEO-         12; col. 8, ll. 38-44; col. 8, l. 65
                           ENST-00001296–99 (Notice of               – col. 9, l. 27; col. 9, ll. 31-33;
                           Allowance).                               col. 13, ll. 19-20, 30-50
                                                                     (Example 1); col. 14, ll. 15-21;
                           ’108 Patent File History: LEO-ENST-       col. 14, l. 29 – col. 17, l. 60
                           00001408–18 (Preliminary                  (Example 2); col. 17, ll. 66-67,
                           Amendment), LEO-ENST-00001623–            col. 18, ll. 24-27 (Example 3);
                           52 (Third-Party Submission).              col. 19, ll. 42-48 (Example 4);
                                                                     col. 20, ll. 3-8, 19-21 (Example
                           ’799 Patent File History: LEO-ENST-       5); col. 21, ll. 10-12; col. 22, ll.
                           00001932–40 (Preliminary                  25-56 (Example 7); Figs. 1a,
                           Amendment), LEO-ENST-00002125–            1b, 2a, 2b, 3, 4.
                           45 (Third-Party Submission), LEO-
                           ENST-00002309–14 (Notice of           ’364 patent, including col. 3, ll.
                           Allowance).                           47-58; col. 3, l. 67 – col. 4, l. 8;
                                                                 col. 5, ll. 24-43; col. 7, ll. 10-
                           ’640 Patent File History: LEO-ENST- 12; col. 8, ll. 38-44; col. 8, l. 65
                           00004634–52 (Amendment in             – col. 9, l. 27; col. 9, ll. 31-33;
                           Response to Non-Final Office Action); col. 13, ll. 16-17, 27-48
                           LEO-ENST-00004654–62 (Declaration (Example 1); col. 14, ll. 12-18;
                           of Sven Frøkjær); LEO-ENST-           col. 14, l. 26 – col. 17, l. 54
                           00004674–83 (Declaration of Bente     (Example 2); col. 17, ll. 60-61,


                                            A-3
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 8 of 29 PageID #: 1152




                                                                       Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                  Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                            Intrinsic Evidence
                           Lolansen); LEO-ENST-00005165–76          col. 18, ll. 18-21 (Example 3);
                           (Supplemental Amendment Consistent       col. 19, ll. 35-41 (Example 4);
                           with Proposal of Examiner).              col. 19, l. 63 – col. 20, l. 1; col.
                                                                    20, ll. 11-13 (Example 5); col.
                           ’781 Patent File History: LEO-ENST-      21, ll. 3-5; col. 22, ll. 13-45
                           00006151–59 (Amendment in                (Example 7); Figs. 1a, 1b, 2a,
                           Response to Notice of Non-Compliant      2b, 3, 4.
                           Amendment Under 37 CFR 1.121),
                           LEO-ENST-00006191–96                ’108 patent, including col. 3, ll.
                           (Amendment in Response to Non-Final 47-58; col. 3, l. 67 – col. 4, l. 8;
                           Office Action).                     col. 5, ll. 24-43; col. 7, ll. 11-
                                                               13; col. 8, ll. 41-47; col. 9, ll. 1-
                                                               30; col. 9, ll. 34-36; col. 13, ll.
                                                               19-20, 30-51 (Example 1); col.
                                                               14, ll. 12-18; col. 14, l. 25 –
                                                               col. 17, l. 55 (Example 2); col.
                                                               17, ll. 60-61, col. 18, ll. 18-21
                                                               (Example 3); col. 19, ll. 40-46
                                                               (Example 4); col. 20, ll. 3-9,
                                                               20-22 (Example 5); col. 21, ll.
                                                               13-15; col. 22, ll. 30-67
                                                               (Example 7); Figs. 1a, 1b, 2a,
                                                               2b, 3, 4.




                                            A-4
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 9 of 29 PageID #: 1153




                                                                      Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                 Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                           Intrinsic Evidence
                                                                   ’799 patent, including col. 3, ll.
                                                                   47-58; col. 3, l. 67 – col. 4, l. 8;
                                                                   col. 5, ll. 24-43; col. 7, ll. 11-
                                                                   13; col. 8, ll. 38-44; col. 8, l. 65
                                                                   – col. 9, l. 27; col. 9, ll. 31-33;
                                                                   col. 13, ll. 16-17, 27-48
                                                                   (Example 1); col. 14, ll. 12-18;
                                                                   col. 14, l. 25 – col. 17, l. 40
                                                                   (Example 2); col. 17, ll. 46-47,
                                                                   col. 18, ll. 4-7 (Example 3);
                                                                   col. 19, ll. 22-28 (Example 4);
                                                                   col. 19, ll. 50-55, 65-67
                                                                   (Example 5); col. 20, ll. 59-61;
                                                                   col. 22, ll. 12-49 (Example 7);
                                                                   Figs. 1a, 1b, 2a, 2b, 3, 4.

                                                                   ’214 application prosecution
                                                                   history (“PH”), including, e.g.,
                                                                   12/10/2012 Application As-
                                                                   Filed at 34-37; 12/10/2012
                                                                   Preliminary Amendment at 3-7;
                                                                   9/18/2013 Response to
                                                                   Restriction Requirement at 2;
                                                                   12/2/2013 Non-Final Office
                                                                   Action at 11-16; 3/4/2014


                                           A-5
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 10 of 29 PageID #: 1154




                                                                      Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                 Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                          Intrinsic Evidence
                                                                   Amendment and Response at 2-
                                                                   7, 10-13; 4/30/2014 Final
                                                                   Office Action at 9-12;
                                                                   7/25/2014 Amendment and
                                                                   Response at 2-8, 10-12;
                                                                   8/5/2014 Advisory Action at 2;
                                                                   9/12/2014 Amendment and
                                                                   Response at 2-8; 2/6/2015 Non-
                                                                   Final Office Action at 4-9;
                                                                   5/6/2015 Amendment and
                                                                   Response at 2-6; 6/15/2015
                                                                   Notice of Allowance at 2-4.

                                                                   ’662 application PH, including
                                                                   e.g., 5/8/2015 Application As-
                                                                   Filed at 34-37; 2/11/2016 Non-
                                                                   Final Office Action at 10-17;
                                                                   5/11/2016 Amendment and
                                                                   Response at 2-4, 6-8;
                                                                   7/21/2016 Notice of Allowance
                                                                   at 3-5.

                                                                   ’733 application PH, including,
                                                                   e.g., 5/8/2015 Application As-
                                                                   Filed at 34-37; 4/8/2016 Non-


                                            A-6
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 11 of 29 PageID #: 1155




                                                                      Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                 Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                          Intrinsic Evidence
                                                                   Final Office Action at 8-15;
                                                                   10/11/2016 Amendment and
                                                                   Response at 2-5, 7-14;
                                                                   1/12/2017 Final Office Action
                                                                   at 5-17; 5/12/2017 Amendment
                                                                   and Response at 2-8, 10-23;
                                                                   5/11/2017 Hoy Declaration at
                                                                   1-2; 5/2/2017 Nielsen
                                                                   Declaration at 1-3; 5/9/2017
                                                                   Eriksson Declaration at 1-3;
                                                                   10/6/2017 Interview Summary;
                                                                   11/15/2017 Amendment and
                                                                   Response at 2-11, 14-18;
                                                                   2/20/2018 Supplemental
                                                                   Amendment and Response at 2-
                                                                   11; 3/1/2018 Notice of
                                                                   Allowance at 4-8.

                                                                   ’366 application PH, including
                                                                   e.g., 9/19/2018 Application
                                                                   As-Filed at 34-37; 9/19/2018
                                                                   Preliminary Amendment at 3-
                                                                   12; 10/17/2019 Non-Final
                                                                   Office Action at 5-14;
                                                                   12/20/2019 Interview


                                            A-7
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 12 of 29 PageID #: 1156




                                                                      Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                 Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                         Intrinsic Evidence
                                                                   Summary; 3/23/2020 Notice of
                                                                   Allowance at 3-4; 3/31/2020
                                                                   Rule 312 Response at 13-14.

                                                                   ’501 application PH, including
                                                                   e.g., 8/28/2019 Application As-
                                                                   Filed at 34-37; 8/28/2019
                                                                   Preliminary Amendment at 3-8;
                                                                   9/26/2019 Non-Final Office
                                                                   Action at 5-12; 12/26/2019
                                                                   Amendment and Response at 3-
                                                                   8.

                                                                   ’603 application PH, including
                                                                   e.g., 8/28/2019 Application As-
                                                                   Filed at 34-37; 8/28/2019
                                                                   Preliminary Amendment at 3-8.

                                                                   ’539 application PH, including
                                                                   e.g., 8/28/2019 Application As-
                                                                   Filed at 34-37; 8/28/2019
                                                                   Preliminary Amendment at 3-
                                                                   10.




                                            A-8
               Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 13 of 29 PageID #: 1157




                                                                                     Defendant’s (Glenmark’s)
                               2          Plaintiffs’ (LEO’s) Proposed
        Term (Patent/Claims)                                                        Proposed Construction and
                                       Construction and Intrinsic Evidence3
                                                                                          Intrinsic Evidence
                                                                                  ’586 application PH, including
                                                                                  e.g., 8/28/2019 Application As-
                                                                                  Filed at 34-37; 8/28/2019
                                                                                  Preliminary Amendment at 3-8.
    “are dissolved in the              Proposed Construction:                     Proposed Construction:
    pharmaceutically acceptable
    propellant”4



4
   Glenmark States: The Court’s Scheduling Order (D.I. 21) required disclosure of terms to be construed, and
proposed constructions to be disclosed on May 18, 2021. Glenmark properly identified the terms “dissolved in the
pharmaceutically acceptable propellant” and “the pharmaceutically acceptable propellant . . . completely dissolve[s]
. . .” for construction on May 18, 2021, and also proposed constructions as required.
On the afternoon of May 28, 2021—ten (10) days after the deadline for exchanging proposed terms and proposed
constructions, and only one (1) business day before the original deadline to submit the Joint Claim Construction
Chart—LEO proposed construing the new terms, “are dissolved in the pharmaceutically acceptable propellant” and
“the pharmaceutically acceptable propellant is present in an amount sufficient to completely dissolve [the active
ingredients],” but did not provide constructions. The parties held a meet and confer that afternoon, and LEO still
refused to provide its proposed construction for these new terms; LEO also provided no basis for its position that its
new terms “more accurately address[es] the meaning of the claims” other than to note its proposed terms were in
passive voice.
Not until June 1, 2021, the day the Joint Claim Construction Chart was originally due (see D.I. 21) did LEO provide
its proposed constructions for its alternative terms.
(continued…)

                                                         A-9
             Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 14 of 29 PageID #: 1158




                                                                                     Defendant’s (Glenmark’s)
                               2          Plaintiffs’ (LEO’s) Proposed
       Term (Patent/Claims)                                                         Proposed Construction and
                                       Construction and Intrinsic Evidence3
                                                                                         Intrinsic Evidence
                                       Plain and ordinary meaning. To the         Plain and ordinary meaning, i.e.,
 ’908 Patent, Claim 1                  extent construction is necessary:          “are passed into solution by the
                                       “are in solution in the presence of the    pharmaceutically acceptable
                                       pharmaceutically acceptable                propellant.”
                                       propellant”
                                                                                  Intrinsic Evidence:
                                       Intrinsic Evidence:
                                                                                  Claims 1-2 of the ‘908 patent.
                                       ’698 Patent, Figure 1, Figure 2, 2:2–4,
                                       2:27–31, 2:48–3:19, 3:45–63, 7:23–26,      ’908 patent, including e.g., col.
                                       8:63–9:9, 14:11–17, 14:23–17:40,           2, l. 64 – col. 3, l. 1; col. 3, ll.
                                       20:50–21:2.                                47-58; col. 5, ll. 24-33; col. 7,
                                                                                  ll. 24-27; col. 8, l. 65 – col. 9, l.
                                       ’908 Patent: Claims 1, 2.                  11; col. 14, ll. 15-21 (Example
                                                                                  1); col. 14, ll. 42-45, col. 15, ll.
                                       ’908 Patent File History: LEO-ENST-        55-58, col. 16, ll. 22-25, 49-52,
                                       00000556–90 (Third-Party                   col. 17, ll. 15-18 (Example 2);
                                       Submission), LEO-ENST-00000803–            Figs. 1a, 1b, 2a, 2b.

There is no reason that LEO could not have provided these terms for construction, and proposed constructions, on
May 18, 2021 as required. Nevertheless, in an effort to compromise and avoid burdening the Court with a dispute,
Glenmark agreed to propose LEO’s new terms to the Court for construction; these are the terms included herein.
Plaintiffs State: Plaintiffs disagree with Glenmark’s assertions in this footnote and Glenmark’s inclusion of the
footnote. See D.I. 21, ¶ 15 (“In this joint submission, the parties shall not provide arguments.”). Plaintiffs will not
respond further, however, unless the Court so requests.


                                                        A-10
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 15 of 29 PageID #: 1159




                                                                     Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                 Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                         Intrinsic Evidence
                            16 (Amendment after Allowance &
                            Comments on Reasons for Allowance),    ’214 application PH, including,
                            LEO-ENST-00000842–43 (Comments         e.g., 12/10/2012 Application
                            on Response to Rule 312                As-Filed at 34-37; 12/10/2012
                            Communication).                        Preliminary Amendment at 3-7;
                                                                   3/4/2014 Amendment and
                                                                   Response at 11-13.

                                                                   ’662 application PH, including
                                                                   e.g., 5/8/2015 Application As-
                                                                   Filed at 34-37; 5/11/2016
                                                                   Amendment and Response at 2-
                                                                   4, 8.

                                                                   ’733 application PH, including,
                                                                   e.g., 5/8/2015 Application As-
                                                                   Filed at 34-37; 10/11/2016
                                                                   Amendment and Response at 2-
                                                                   14; 5/2/2017 Nielsen
                                                                   Declaration at 1-3; 5/12/2017
                                                                   Amendment and Response at 2-
                                                                   8; 10-23; 11/15/2017
                                                                   Amendment and Response at 2-
                                                                   11, 14-19; 2/20/2018
                                                                   Supplemental Amendment and


                                           A-11
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 16 of 29 PageID #: 1160




                                                                     Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                         Intrinsic Evidence
                                                                   Response at 2-11; 3/1/2018
                                                                   Notice of Allowance at 4-8.

                                                                   ’366 application PH, including
                                                                   e.g., 9/19/2018 Application
                                                                   As-Filed at 34-37; 9/19/2018
                                                                   Preliminary Amendment at 3-
                                                                   12; 12/20/2019 Interview
                                                                   Summary; 3/23/2020 Notice of
                                                                   Allowance at 3-4; 3/31/2020
                                                                   Rule 312 Response at 13-14.

                                                                   ’501 application PH, including
                                                                   e.g., 8/28/2019 Application As-
                                                                   Filed at 34-37; 8/28/2019
                                                                   Preliminary Amendment at 3-8.

                                                                   ’603 application PH, including
                                                                   e.g., 8/28/2019 Application As-
                                                                   Filed at 34-37; 8/28/2019
                                                                   Preliminary Amendment at 3-8.

                                                                   ’539 application PH, including
                                                                   e.g., 8/28/2019 Application As-



                                           A-12
          Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 17 of 29 PageID #: 1161




                                                                                Defendant’s (Glenmark’s)
                            2         Plaintiffs’ (LEO’s) Proposed
     Term (Patent/Claims)                                                      Proposed Construction and
                                   Construction and Intrinsic Evidence3
                                                                                    Intrinsic Evidence
                                                                             Filed at 34-37; 8/28/2019
                                                                             Preliminary Amendment at 3-10.

                                                                             ’586 application PH, including
                                                                             e.g., 8/28/2019 Application As-
                                                                             Filed at 34-37; 8/28/2019
                                                                             Preliminary Amendment at 3-8.
“the pharmaceutically              Proposed Construction:                    Proposed Construction:
acceptable propellant is present
in an amount sufficient to         Plain and ordinary meaning. To the        Plain and ordinary meaning, i.e.,
completely dissolve [the active    extent construction is necessary:         “the pharmaceutically acceptable
ingredients]”                      “the amount of the pharmaceutically       propellant is present in an
                                   acceptable propellant is such that the    amount to completely pass the
’908 Patent, Claim 2               active ingredients are completely         active pharmaceutical
                                   dissolved in the solution that includes   ingredient(s) into solution.”
                                   the pharmaceutically acceptable
                                   propellant”                               Intrinsic Evidence:

                                   Intrinsic Evidence:                       Claims 1-2 of the ‘908 patent.

                                   ’698 Patent, Figure 1, Figure 2, 2:2–4,   ’908 patent, including e.g., col.
                                   2:27–31, 2:84–3:19, 3:45–63, 7:23–26,     2, l. 64 – col. 3, l. 1; col. 3, ll.
                                   8:63–9:9, 14:11–17, 14:23–17:40,          47-58; col. 5, ll. 24-33; col. 7,
                                   20:50–21:2.                               ll. 24-27; col. 8, l. 65 – col. 9, l.
                                                                             11; col. 14, ll. 15-21 (Example


                                                    A-13
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 18 of 29 PageID #: 1162




                                                                      Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                 Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                           Intrinsic Evidence
                            ’908 Patent: Claims 1, 2.              1); col. 14, ll. 42-45, col. 15, ll.
                                                                   55-58, col. 16, ll. 22-25, 49-52,
                            ’908 Patent File History: LEO-ENST-    col. 17, ll. 15-18 (Example 2);
                            00000556–90 (Third-Party               Figs. 1a, 1b, 2a, 2b.
                            Submission), LEO-ENST-00000803–
                            16 (Amendment after Allowance &        ’214 application PH, including,
                            Comments on Reasons for Allowance),    e.g., 12/10/2012 Application
                            LEO-ENST-00000842–43 (Comments         As-Filed at 34-37; 12/10/2012
                            on Response to Rule 312                Preliminary Amendment at 3-7;
                            Communication).                        3/4/2014 Amendment and
                                                                   Response at 11-13.

                                                                   ’662 application PH, including
                                                                   e.g., 5/8/2015 Application As-
                                                                   Filed at 34-37; 5/11/2016
                                                                   Amendment and Response at 2-
                                                                   4, 8.

                                                                   ’733 application PH, including,
                                                                   e.g., 5/8/2015 Application As-
                                                                   Filed at 34-37; 10/11/2016
                                                                   Amendment and Response at 2-
                                                                   14; 5/2/2017 Nielsen
                                                                   Declaration at 1-3; 5/12/2017
                                                                   Amendment and Response at 2-


                                            A-14
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 19 of 29 PageID #: 1163




                                                                      Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                 Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                          Intrinsic Evidence
                                                                   8; 10-23; 11/15/2017
                                                                   Amendment and Response at 2-
                                                                   11, 14-19; 2/20/2018
                                                                   Supplemental Amendment and
                                                                   Response at 2-11; 3/1/2018
                                                                   Notice of Allowance at 4-8.

                                                                   ’366 application PH, including
                                                                   e.g., 9/19/2018 Application
                                                                   As-Filed at 34-37; 9/19/2018
                                                                   Preliminary Amendment at 3-
                                                                   12; 12/20/2019 Interview
                                                                   Summary; 3/23/2020 Notice of
                                                                   Allowance at 3-4; 3/31/2020
                                                                   Rule 312 Response at 13-14.

                                                                   ’501 application PH, including
                                                                   e.g., 8/28/2019 Application As-
                                                                   Filed at 34-37; 8/28/2019
                                                                   Preliminary Amendment at 3-8.

                                                                   ’603 application PH, including
                                                                   e.g., 8/28/2019 Application As-
                                                                   Filed at 34-37; 8/28/2019
                                                                   Preliminary Amendment at 3-8.


                                           A-15
           Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 20 of 29 PageID #: 1164




                                                                               Defendant’s (Glenmark’s)
                              2      Plaintiffs’ (LEO’s) Proposed
     Term (Patent/Claims)                                                      Proposed Construction and
                                  Construction and Intrinsic Evidence3
                                                                                   Intrinsic Evidence

                                                                             ’539 application PH, including
                                                                             e.g., 8/28/2019 Application As-
                                                                             Filed at 34-37; 8/28/2019
                                                                             Preliminary Amendment at 3-10.

                                                                             ’586 application PH, including
                                                                             e.g., 8/28/2019 Application As-
                                                                             Filed at 34-37; 8/28/2019
                                                                             Preliminary Amendment at 3-8.
“increased skin permeation of     Proposed Construction:                     Proposed Construction:
calcipotriol”
                                  This term is a limitation on the claims.   Non-limiting.
’698 Patent, Claims 1 and 2       Plain meaning.
                                                                             Intrinsic Evidence:
’108 Patent, Claims 13 and 17     Intrinsic Evidence:                      ’698 patent, including e.g., col.
                                                                           5, ll. 34-38; col. 7, ll. 38-45;
                                  ’698 Patent: Figure 3, Figure 4, 2:5–19, col. 10, ll. 20-23, 38-40; col.
                                  2:48–3:19, 3:64–4:10, 7:38–45, 8:36–     18, l. 9 – col. 19, l. 28
                                  42, 10:18–43, 18:11–19:28, Claims 1,     (Example 4); Fig. 3.
                                  2, 23–24.
                                                                           ’908 patent, including e.g., col.
                                  ’908 Patent: Claims 1, 39.               5, ll. 34-38; col. 7, ll. 39-46;
                                                                           col. 10, ll. 23-27, 41-43; col.
                                  ’108 Patent: Claims 1, 13–14, 17–19.


                                                   A-16
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 21 of 29 PageID #: 1165




                                                                     Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                 Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                           Intrinsic Evidence
                                                                   18, l. 29 – col. 19, l. 48
                            ’698 Patent File History: LEO-ENST-    (Example 4); Fig. 3.
                            00000158–74 (9/26/2019 Office          ’364 patent, including e.g., col.
                            Action), LEO-ENST-00000211–28          5, ll. 34-38; col. 7, ll. 39-46;
                            (Amendment and Response Under 37       col. 10, ll. 23-26, 41-43; col.
                            C.F.R. § 1.111), LEO-ENST-             18, l. 23 – col. 19, l. 41
                            00000298–306 (Notice of Allowance).    (Example 4); Fig. 3.
                            ’908 Patent File History: LEO-ENST-    ’108 patent, including e.g., col.
                            00000556–90 (Third-Party               5, ll. 34-38; col. 7, ll. 40-47;
                            Submission), LEO-ENST-00000623–        col. 10, ll. 25-28, 43-45; col.
                            43 (Office Action), LEO-ENST-          18, l. 22 – col. 19, l. 44
                            00000744–52 (Amendment and             (Example 4); Fig. 3.
                            Response).                          ’799 patent, including e.g., col.
                                                                5, ll. 34-38; col. 7, ll. 39-46;
                            ’364 Patent File History: LEO-ENST- col. 10, ll. 23-26, 41-43; col.
                            00000986–1003 (Office Action), LEO- 18, l. 9 – col. 19, l. 28
                            ENST-00001068–82 (Amendment and (Example 4); Fig. 3.
                            Response Under 37 C.F.R. § 1.111).
                                                                ’214 application PH, including
                                                                e.g., 3/4/2014 Amendment and
                            ’108 Patent File History: LEO-ENST-
                                                                Response at 10; 7/25/2014
                            00001471–87 (Office Action), LEO-
                                                                Response at 10.
                            ENST-00001554–74 (Amendment and
                            Response Under 37 C.F.R. § 1.111),  ’733 application PH, including
                            LEO-ENST-00001623–52 (Third Party e.g., 10/11/2016 Amendment
                                                                and Response at 7-8, 11, 13-14;

                                           A-17
           Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 22 of 29 PageID #: 1166




                                                                          Defendant’s (Glenmark’s)
                            2         Plaintiffs’ (LEO’s) Proposed
     Term (Patent/Claims)                                                Proposed Construction and
                                   Construction and Intrinsic Evidence3
                                                                               Intrinsic Evidence
                                   Submission), LEO-ENST-00001812–     5/12/2017 Amendment and
                                   20 (Notice of Allowance).           Response at 10-20; 5/9/2017
                                                                       Eriksson Declaration at 1-3;
                                   ’799 Patent File History: LEO-ENST- 11/15/2017 Amendment and
                                   00001989–2006 (Office Action), LEO- Response at 14.
                                   ENST-00002070–85 (Amendment and ’501 application PH, including
                                   Response Under 37 C.F.R. § 1.111).  e.g., 3/5/2020 Notice of
                                                                              Allowance at 3.
“increased skin penetration of     Proposed Construction:                     Proposed Construction:
betamethasone dipropionate”
                                   This term is a limitation on the claims.   Non-limiting.
“increase in penetration of the    Plain meaning.
calcipotriol or the calcipotriol                                              Intrinsic Evidence:
monohydrate, and the               Intrinsic Evidence:                      ’698 patent, including e.g., col.
betamethasone dipropionate                                                  5, ll. 34-43; col. 7, ll. 38-45;
into the skin’s dermis,            ’698 Patent: Figure 3, Figure 4, 2:5–19, col. 10, ll. 20-23, 38-40; col.
epidermis, or dermis and           2:48–3:19, 3:64–4:10, 7:38–45, 8:36–     18, l. 9 – col. 19, l. 28
epidermis”                         42, 10:18–43, 18:11–19:28, Claims 1,     (Example 4); Figs. 3, 4.
                                   2, 23–24.
’698 Patent, Claims 23 and 24                                               ’908 patent, including e.g., col.
                                   ’908 Patent: Claims 1, 39.               5, ll. 34-43; col. 7, ll. 39-46;
’908 Patent, Claim 39                                                       col. 10, ll. 23-27, 41-43; col.
                                   ’108 Patent: Claims 1, 13–14, 17–19.     18, l. 29 – col. 19, l. 48
’108 Patent, Claims 18 and 19                                               (Example 4); Figs. 3, 4.



                                                    A-18
     Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 23 of 29 PageID #: 1167




                                                                      Defendant’s (Glenmark’s)
                       2       Plaintiffs’ (LEO’s) Proposed
Term (Patent/Claims)                                                 Proposed Construction and
                            Construction and Intrinsic Evidence3
                                                                           Intrinsic Evidence
                            ’698 Patent File History: LEO-ENST-    ’364 patent, including e.g., col.
                            00000158–74 (Office Action), LEO-      5, ll. 34-43; col. 7, ll. 39-46;
                            ENST-00000211–28 (Amendment and        col. 10, ll. 23-26, 41-43; col.
                            Response Under 37 C.F.R. § 1.111),     18, l. 23 – col. 19, l. 41
                            LEO-ENST-00000298–306 (Notice of       (Example 4); Figs. 3, 4.
                            Allowance).                            ’108 patent, including e.g., col.
                                                                   5, ll. 34-43; col. 7, ll. 40-47;
                            ’908 Patent File History: LEO-ENST-    col. 10, ll. 25-28, 43-45; col.
                            00000556–90 (Third-Party               18, l. 22 – col. 19, l. 44
                            Submission), LEO-ENST-00000623–        (Example 4); Figs. 3, 4.
                            43 (Office Action), LEO-ENST-
                            00000744–52 (Amendment and          ’799 patent, including e.g., col.
                            Response).                          5, ll. 34-43; col. 7, ll. 39-46;
                                                                col. 10, ll. 23-26, 41-43 col. 18,
                            ’364 Patent File History: LEO-ENST- l. 9 – col. 19, l. 28 (Example 4);
                            00000986–1003 (Office Action), LEO- Figs. 3, 4.
                            ENST-00001068–82 (Amendment and ’214 application PH, including
                            Response Under 37 C.F.R. § 1.111).  e.g., 3/4/2014 Amendment and
                                                                Response at 10; 7/25/2014
                            ’108 Patent File History: LEO-ENST- Response at 10
                            00001471–87 (Office Action), LEO-
                                                                ’733 application PH, including
                            ENST-00001554–74 (Amendment and
                                                                e.g., 10/11/2016 Amendment
                            Response Under 37 C.F.R. § 1.111),
                                                                and Response at 7-8, 11, 13-14;
                            LEO-ENST-00001623–52 (Third-Party
                                                                5/12/2017 Amendment and
                                                                Response at 10-20; 5/9/2017


                                           A-19
           Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 24 of 29 PageID #: 1168




                                                                                  Defendant’s (Glenmark’s)
                            2          Plaintiffs’ (LEO’s) Proposed
     Term (Patent/Claims)                                                        Proposed Construction and
                                    Construction and Intrinsic Evidence3
                                                                                      Intrinsic Evidence
                                    Submission), LEO-ENST-00001812–            Eriksson Declaration at 1-3;
                                    20 (Notice of Allowance).                  11/15/2017 Amendment and
                                                                               Response at 14.
                                    ’799 Patent File History: LEO-ENST-        ’501 application PH, including
                                    00001989–2006 (Office Action), LEO-        e.g., 3/5/2020 Notice of
                                    ENST-00002070–85 (Amendment and            Allowance at 3.
                                    Response Under 37 C.F.R. § 1.111).
“wherein no more than about         Proposed Construction:                     Proposed Construction:
10% of the calcipotriol or
calcipotriol monohydrate and no     This term is a limitation on the claims.   Non-limiting.
more than                           Plain meaning.
about 10% of the                                                               Intrinsic Evidence:
betamethasone dipropionate          Intrinsic Evidence:                ’698 patent, including e.g., col.
degrades during storage of the                                         3, ll. 20-36; col. 6, l. 52 – col.
                                ’698 Patent: 2:48–3:36, 4:14–20, 6:52– 7, l. 8; col. 17, l. 42 – col. 18, l.
composition at 40° C for at least
two months”                     7:8, 11:16–47, 11:65–12:20, 17:42–     7 (Example 3).
                                18:7.
“wherein no more than about                                            ’908 patent, including e.g., col.
10% of the calcipotriol or      ’908 Patent: Claims 1, 6, 7.           3, ll. 20-36; col. 6, l. 53 – col.
calcipotriol monohydrate and no                                        7, l. 9; col. 17, l. 61 – col. 18, l.
more than about 10% of the      ’364 Patent: Claims 1, 2.              27 (Example 3).
betamethasone dipropionate                                             ’364 patent, including e.g., col.
degrades during storage of the  ’108 Patent: Claims 1, 5.              3, ll. 20-36; col. 6, l. 53 – col.
composition at 40° C for three                                         7, l. 9; col. 17, l. 55 – col. 18, l.
months”                                                                21 (Example 3).


                                                     A-20
           Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 25 of 29 PageID #: 1169




                                                                            Defendant’s (Glenmark’s)
                              2      Plaintiffs’ (LEO’s) Proposed
     Term (Patent/Claims)                                                  Proposed Construction and
                                  Construction and Intrinsic Evidence3
                                                                                  Intrinsic Evidence
                                  ’908 Patent File History: LEO-ENST-    ’108 patent, including e.g., col.
“wherein no more than 10% by      00000556–90 (Third-Party               3, ll. 20-36; col. 6, l. 53 – col.
weight of the calcipotriol or     Submission), LEO-ENST-00000744–        7, l. 9; col. 17, l. 55 – col. 18, l.
calcipotriol monohydrate has      52 (Amendment and Response).           21 (Example 3).
degraded after storage of the                                            ’799 patent, including e.g., col.
composition for 3 months at       ’364 Patent File History: LEO-ENST-    3, ll. 20-36; col. 6, l. 53 – col.
about 40° C”                      00000986–1003 (Office Action), LEO-    7, l. 9; col. 17, l. 42 – col. 18, l.
                                  ENST-00001068–82 (Amendment and        7 (Example 3).’214 application
’908 Patent, Claims 6 and 7       Response Under 37 C.F.R. § 1.111),     PH, including e.g., 7/25/2014
                                  LEO-ENST-00001111–31 (Third-Party      Response at 12; 2/6/2015 Non-
’364 Patent, Claim 1              Submission).                           Final Office Action at 4-9
’108 Patent, Claim 1              ’108 Patent File History: LEO-ENST-    ’733 application PH, including
                                  00001471–87 (Office Action), LEO-      e.g., 10/11/2016 Amendment
                                  ENST-00001554–74 (Amendment and        and Response at 11, 13;
                                  Response Under 37 C.F.R. § 1.111),     5/11/2017 Høy Declaration at
                                  LEO-ENST-00001623–52 (Third-Party      1-2; 5/12/2017 Amendment
                                  Submission).                           and Response at 19, 21-22;
                                                                         11/15/2017 Amendment and
                                                                         Response at 14-18; 3/1/2018
                                                                         Notice of Allowance at 5-8.
                                                                         ’366 application PH, including
                                                                         e.g., 1/10/2020 Amendment
                                                                         and Response at 16, 19.



                                                 A-21
           Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 26 of 29 PageID #: 1170




                                                                                 Defendant’s (Glenmark’s)
                            2         Plaintiffs’ (LEO’s) Proposed
     Term (Patent/Claims)                                                       Proposed Construction and
                                   Construction and Intrinsic Evidence3
                                                                                      Intrinsic Evidence
                                                                              ’501 application PH, including
                                                                              e.g., 12/26/2019 Amendment
                                                                              and Response at 13-16.
                                                                              ’603 application PH, including
                                                                              e.g., 1/22/2020 Amendment
                                                                              and Response at 10.
                                                                              ’539 application PH, including
                                                                              e.g., 1/22/2020 Amendment
                                                                              and Response at 16-17, 19.
                                                                              ’586 application PH, including
                                                                              e.g., 1/23/2020 Amendment and
                                                                              Response at 10-11, 13.
“wherein the calcipotriol or       Proposed Construction:                     Proposed Construction:
calcipotriol monohydrate, and
the betamethasone dipropionate     This term is a limitation on the claims.   Non-limiting.
do not precipitate from the        Plain meaning.
pharmaceutically acceptable                                                   Intrinsic Evidence:
propellant during storage of the   Intrinsic Evidence:                        ’698 patent, including e.g., col.
composition for at least 12                                                   6, l. 52 – col. 7, l. 12; col. 8, ll.
months at 25° C”                   ’698 Patent: 2:48–3:19, 6:52–58, 7:9–      36-42; col. 8, l. 63 – col. 9, l. 9;
                                   11, 8:63–9:9, 14:18–21.                    col. 14, ll. 18-21 (Example 1).
“wherein visible crystals of the
calcipotriol or calcipotriol       ’908 Patent: Claims 1, 8.                  ’908 patent, including e.g., col.
monohydrate or the                                                            6, l. 53 – col. 7, l. 13; col. 8, ll.
                                                                              38-44; col. 8, l. 65 – col. 9, l.

                                                    A-22
          Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 27 of 29 PageID #: 1171




                                                                              Defendant’s (Glenmark’s)
                            2        Plaintiffs’ (LEO’s) Proposed
     Term (Patent/Claims)                                                   Proposed Construction and
                                  Construction and Intrinsic Evidence3
                                                                                 Intrinsic Evidence
betamethasone dipropionate are ’108 Patent: Claims 1, 8.                  11; col. 14, ll. 22-25 (Example
not observed, as determined by                                            1).
polarized light microscopy, after ’799 Patent: Claims 1, 23, 24.          ’364 patent, including e.g., col.
storage of the composition for 12                                         6, l. 53 – col. 7, l. 13; col. 8, ll.
months at about 25° C”            ’908 Patent File History: LEO-ENST-     38-44; col. 8, l. 65 – col. 9, l.
                                  00000556–90 (Third-Party                11; col. 14, ll. 19-23 (Example
“wherein visible crystals of the  Submission).                            1).
calcipotriol or calcipotriol
monohydrate or the                ’108 Patent File History: ’108 Patent   ’108 patent, including e.g., col.
betamethasone dipropionate        File History: LEO-ENST-00001471–        6, l. 53 – col. 7, l. 14; col. 8, ll.
have not formed after storage of 87 (Office Action), LEO-ENST-            41-47; col. 9, ll. 1-14; col. 14,
the composition for 18 months     00001554–74 (Amendment and              ll. 19-22 (Example 1).
at about 25° C”                   Response Under 37 C.F.R. § 1.111),      ’799 patent, including e.g., col.
                                  LEO-ENST-00001623–52 (Third Party       6, l. 53 – col. 7, l. 13; col. 8, ll.
“wherein visible crystals of the  Submission), LEO-ENST-00001812–         38-44; col. 8, l. 65 – col. 9, l.
calcipotriol or calcipotriol      20 (4/1/2020 Notice of Allowance).      11; col. 14, ll. 19-23 (Example
monohydrate or the                                                        1).
betamethasone dipropionate        ’799 Patent File History: LEO-ENST-
                                                                          ’214 application PH, including
have not formed after storage of 00001989–2006 (Office Action), LEO-
                                                                          e.g., 3/4/2014 Amendment and
the composition for 24 months     ENST-00002070–85 (Amendment and
                                                                          Response at 10-11; 7/25/2014
at about 25°”                     Response Under 37 C.F.R. § 1.111),
                                                                          Amendment and Response at
                                  LEO-ENST-00002125–45 (Third-Party
                                                                          10-12.
’908 Patent, Claim 8              Submission), LEO-ENST-00002309–
                                  14 (Notice of Allowance).               ’733 application PH, including
’108 Patent, Claim 8                                                      e.g., 10/11/2016 Amendment
                                                                          and Response at 7-8, 10-13;

                                                 A-23
           Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 28 of 29 PageID #: 1172




                                                                              Defendant’s (Glenmark’s)
                            2          Plaintiffs’ (LEO’s) Proposed
     Term (Patent/Claims)                                                    Proposed Construction and
                                    Construction and Intrinsic Evidence3
                                                                                 Intrinsic Evidence
                                                                           5/12/2017 Amendment and
’799 Patent, Claims 1, 23, and 24                                          Response at 11-12, 16, 19-22;
                                                                           3/1/2018 Notice of Allowance at
                                                                           5-8.




                                                  A-24
            Case 1:20-cv-01359-CFC-JLH Document 62 Filed 06/03/21 Page 29 of 29 PageID #: 1173




                                   II. AGREED-UPON CONSTRUCTIONS

               Term (Patent/Claims)                                    Agreed-Upon Construction
“A [sprayable,] substantially anhydrous topical            The preamble is limiting.
composition”

’698 Patent, Claim 1
’908 Patent, Claim 1
’364 Patent, Claim 1
’799 Patent, Claim 1

“A method of treating psoriasis”                           The preamble is limiting.

’108 Patent, Claims 1, 8, and 13

“pharmaceutically acceptable”                              “suitable for use in a pharmaceutical composition”

’698 Patent, Claims 1, 3, 4, 8, 9, and 17–19
’908 Patent, Claims 1, 2, 8, 11–13, 21, 22, 40–42, 49,
   52, 53, and 61–64
’364 Patent, Claims 1, 3, 5, 9–11, and 19–21
’108 Patent, Claims 1–3, 8–10, and 13–15
’799 Patent, Claims 1, 2, 4, 8, 9, and 17–19




                                                         A-25
